[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

Exhibit 10.14

AMENDED AND RESTATED LICENSE AGREEMENT

This Amended and Restated License Agreement (this “Agreement”) is made this
first of May, 2017 (the “Amendment Effective Date”), by and between Wakunaga
Pharmaceutical Co., Ltd. (hereinafter referred to as “WAKUNAGA”), a corporation
duly organized and existing under the laws of Japan and having its principal
office at 5-36, Miyahara 4-chome, Yodogawa-Ku, Osaka, Japan and Melinta
Therapeutics, Inc. (formerly known as Rib-X Pharmaceuticals, Inc. and
hereinafter referred to as “MELINTA”), a corporation duly organized and existing
under the laws of Delaware, U.S.A. and having its principal office at 300 George
Street, Suite 301, New Haven, Conn., 06511 U.S.A., and amends and restates in
its entirety the License Agreement dated May 12, 2006 by and between WAKUNAGA
and MELINTA, as previously amended (the “2006 Agreement”).

WHEREAS, WAKUNAGA has developed the Compound as hereinafter defined and owns or
has rights to certain patents, technologies, trade secrets including know-how
and other valuable proprietary information relating thereto, and

WHEREAS, WAKUNAGA and Abbott Laboratories (hereinafter referred to as “Abbott”),
an Illinois corporation having its principal place of business at 100 Abbott
Park Road, Abbott Park, IL. 60064-3500, U.S.A., for the causes from changing
Abbott’s business policy with respect to the pharmaceutical field, terminated
the license agreement dated 1st December, 1999, under which Abbott was granted
by WAKUNAGA the exclusive license to develop, make, use, sell and import the
Compound and pharmaceutical products containing such Compound in a certain
territory under WAKUNAGA’s patents and proprietary information; and

WHEREAS, Abbott has transferred to WAKUNAGA certain technical information
including governmental permits for the Compound and related pharmaceutical
product candidates, accompanied by documentation, data and other information
related to the Compound and the pharmaceutical product candidates, which have
been developed, acquired and/or used by Abbott during the term of the Abbott
Agreement and Abbott has granted to WAKUNAGA a perpetual and exclusive license,
with a right for WAKUNAGA to sublicense to any third party, to all technologies
and intellectual property of Abbott relevant to the Compound and related
Products, and

WHEREAS, MELINTA has, under the Option Agreement executed between WAKUNAGA and
MELINTA on October 31, 2005, gained access to patents, trade secrets and
proprietary information, which are owned and/or licensed by WAKUNAGA and/or
Abbott, for studying the possibility of the development and manufacture of the
Compound and the development, manufacture and sale of certain pharmaceutical
products containing the Compound, and

WHEREAS, MELINTA has exercised its option right and obtained from WAKUNAGA the
exclusive licenses and rights in the

Territory as hereinafter defined under certain patents and other proprietary
rights for the purpose of developing and commercializing the Compound and the
Products as hereinafter defined pursuant to the 2006 Agreement, and

WHEREAS, subject to all the terms and conditions of the 2006 Agreement, WAKUNAGA
granted to MELINTA the exclusive licenses and rights with respect to the
Compound, patents, technologies, trade secrets, data and other proprietary
information relating thereto for the research, development, manufacture, use and
sale of the Compound and the Products, and



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

WHEREAS, AbbVie Inc. (“AbbVie”), having its principal place of business at 1
North Waukegan Road, North Chicago, IL 60064 is the successor-in-interest to
Abbott’s rights and obligations with respect to the Abbott Patents and Abbott
Proprietary Information, and

WHEREAS, the Parties desire to amend and restate the 2006 Agreement in its
entirety and to enter into this Agreement, pursuant to which the rights and
obligations of the Parties shall be set forth and agreed upon as of the date
hereof.

Now, therefore, it is agreed as follows:

Article 1. Definitions

For the purposes of this License Agreement the following definitions shall
apply:

 

1.1 Abbott Agreement: shall mean the license agreement between WAKUNAGA and
Abbott regarding the license of the development, manufacture, use, sale and
import of the Compound and the pharmaceutical preparations containing the
Compound, effective as of 1st December, 1999, as amended by the parties and as
terminated as of January 27, 2006 pursuant to the Termination Agreement.

 

1.2 Abbott Patents: shall mean Abbott’s patents and/or patent applications
(including without limitation, patents or patent applications constituting
divisions, continuations, continuations-in-part, reissues, reexaminations,
substitutions, extensions or renewals of the patents or applications aforesaid
or additions or supplementary protection certificates with respect thereto, and
any and all foreign counterparts of any of the foregoing) only to the extent
that such patents cover the Compound and/or Product as hereinafter defined, as
to which Abbott has granted to WAKUNAGA a license (or similar rights), with the
right to grant sublicenses, to research, have researched, develop, have
developed, make, have made, use, have used, import, have imported, market, have
marketed, offer for sale, sell and have sold the Compound and/or Product in any
countries of the world. The Abbott Patents filed by Abbott as of the Effective
Date are listed and attached hereto as Appendix 1 hereof, which Appendix 1 shall
be updated and/or corrected by WAKUNAGA from time to time, as appropriate, and
provided to MELINTA. Abbott Patents shall not include the scope of any such
patent right that extends beyond the Compounds or Products.

 

1.3 Abbott Proprietary Information: shall mean technical know-how and regulatory
documents including but not limited to any Abbott Permits, specifically acquired
or developed by Abbott for use solely with the Compound and/or Products
generated by or available at Abbott (but which does not include any Abbott
Proprietary Information that, in Abbott’s sole determination, has application
outside the Compound or Products), and as to which Abbott has granted to
WAKUNAGA a license (or similar rights), with the right to grant sublicenses, to
research, have researched, develop, have developed, make, have made, use, have
used, import, have imported, market, have marketed, offer for sale, sell and
have sold the Compound and/or Products in any countries of the world.

 

 

2



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

1.4 Additional Wakunaga Patents: shall mean all patents and/or patent
applications other than Wakunaga Patents (including without limitation, patents
or patent applications constituting divisions, continuations,
continuations-in-part, reissues, reexaminations, substitutions, extensions or
renewals of the patents or applications aforesaid or additions or supplementary
protection certificates with respect thereto, and any and all foreign
counterparts of any of the foregoing) acquired or owned by WAKUNAGA before or
during the term of this Agreement that include subject matter necessary for the
development or commercialization of the Compound and/or Products contemplated in
the license grant provided in Section 2.1. The Additional Wakunaga Patents as of
the Effective Date are listed and attached hereto as Appendix 3, which Appendix
3 will be updated and/or corrected from time to time by WAKUNAGA, as
appropriate, and provided to MELINTA.

 

1.5 Affiliate: shall mean (a) any Person which directly or indirectly owns, is
owned by or is under common ownership with a Party to the extent of at least
fifty percent (50%) of the equity (or such lesser percentage which is the
maximum allowed to be owned by a foreign corporation in a particular
jurisdiction or such lesser percentage provided the operational control is held
by such Party) having the power to vote on or direct the affairs of the relevant
Party or Person, and (b) any Person actually controlled by, controlling or under
common control with a Party. For the avoidance of doubt, neither of the Parties
shall be deemed to be an Affiliate of the other.

 

1.6 Cost of Goods Sold or COGS: shall mean, with respect to any Product, the
fully burdened cost of all resources and operations carried out by or on behalf
of MELINTA, including internal and external costs, in order to manufacture,
distribute, handle and process such Product, fully packaged and labeled for sale
in the applicable country within the Territory, such cost to be established in
accordance with generally accepted accounting principles as applied by MELINTA
on a consistent basis. For clarity, with respect to any Product or component
thereof purchased by MELINTA from a Third Party, “Cost of Goods Sold” or “COGS”
for such Product or component shall be the amount actually paid therefor by
MELINTA for such Product or component to such Third Party.

 

1.7 Commercially Reasonable Efforts: shall mean, with respect to a Party, the
efforts and resources which would be used by that Party consistent with its
normal business practices, which shall be at least equivalent to the practices
of the pharmaceutical industry for companies of similar size and scope as such
Party, in each case with respect to a product or potential product at a similar
stage in its development or product life and of similar market potential, taking
into account efficacy, safety, the anticipated Regulatory Authority approved
labeling, the competitiveness of alternative products in the market place or
under development, the patent and other proprietary position of the product, the
likelihood of Regulatory Approval, the commercial value of the product and other
relevant factors.

 

1.8 Compound: shall mean the quinolone compound, designated by WAKUNAGA’s code
name as WQ-3034, designated by Abbott’s code name as ABT-492, and which is known
by the chemical name, including inter alia,
1-(6-amino-3,5-difluoro-2-pyridiny1)-8-chloro-6-fluoro-1,
4-dihydro-7-(3-hydroxy-1-azetidiny1)-4-oxo-3-quinolinecarboxylic  acid,
including any salts, hydrates, prodrugs, polymorphs, solvates and other forms
thereof

 

 

3



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

1.9 Confidential Information: shall mean all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video, computer
or other four’, provided by or on behalf of one Party (the “Disclosing Party”)
to the other Party (the “Receiving Party”) pursuant to this Agreement or
generated pursuant to this Agreement, including information relating to the
Disclosing Party’s existing or proposed research, development efforts, patent
applications, business or products, the terms of this Agreement and any other
materials that have not been made available by the Disclosing Party to the
general public. Notwithstanding the foregoing sentence, Confidential Information
shall not include any information or materials that:

 

  (a) were already known to the Receiving Party (other than under an obligation
of confidentiality), at the time of disclosure by the Disclosing Party to the
extent such Receiving Party has documentary evidence to that effect;

 

  (b) were generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

 

  (c) became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of the Receiving Party in breach of such Receiving
Party’s confidentiality obligations under this Agreement;

 

  (d) were subsequently lawfully disclosed to the Receiving Party by a Third
Party who had no obligation to the Disclosing Party not to disclose such
information to others;

 

  (e) were independently discovered or developed by or on behalf of the
Receiving Party without the use of the Confidential Information belonging to the
other Party and the Receiving Party has documentary evidence to that effect; or

 

  (f) is approved for release by the Disclosing Party in writing.

 

1.10 Drug Sales Revenue: shall mean, with respect to any Product purchased from
MELINTA by a Sublicensee, (i) the aggregate purchase price received by MELINTA
from such Sublicensee for such Product minus (ii) MELINTA’s Cost of Goods Sold
of manufacturing, distributing, handling and processing such Product for such
Sublicensee.

 

1.11 Effective Date: shall mean May 12, 2006.

 

1.12 FDA: shall mean the United States Food and Drug Administration, or any
successor agency thereof.

 

1.13 First Commercial Sale: shall mean the first sale by MELINTA or its
Affiliates or Sublicensees of a Product to a Third Party for end use or
consumption of such Product in a country in the Territory after the relevant
Regulatory Authorities in such country have granted Regulatory Approval of such
Product.

 

 

4



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

1.14 Force Majeure: shall means any occurrence beyond the reasonable control of
a Party that prevents or substantially interferes with the performance by the
Party of any of its obligations hereunder, if such occurs by reason of any act
of God, flood, fire, explosion, earthquake, strike, lockout, labor dispute,
casualty or accident; or war, revolution, civil commotion, acts of public
enemies, terrorist attack, blockage or embargo; or any injunction, law, order,
proclamation, regulation, ordinance, demand or requirement of any government (to
the extent such government has ruling authority over such Party) or of any
subdivision, authority or representative of any such government; or other
similar event, beyond the reasonable control of such Party, if and only if the
Party affected shall have used reasonable efforts to avoid such occurrence.

 

1.15 Indications: shall mean indications for the human and/or veterinary uses of
the Products.

 

1.16 Menarini Territory: shall mean Albania, Andorra, Armenia, Australia,
Austria, Azerbaijan, Belarus, Belgium, Bosnia-Herzegovina, Bulgaria, China,
Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Georgia,
Germany, Greece, Hong Kong, Hungary, Iceland, India, Indonesia, Ireland, Italy,
Kazakhstan, Kosovo, Kyrgyzstan, Latvia, Liechtenstein, Lithuania, Luxembourg,
Macedonia, Malaysia, Malta, Moldova, Monaco, Montenegro, the Netherlands,
New Zealand, Norway, Philippines, Poland, Portugal, Romania, Russia, San Marin
Republic, Serbia, Singapore, Slovakia, Slovenia, South Korea, Spain, Sweden,
Switzerland, Taiwan, Tajikistan, Thailand, Turkey, Turkmenistan, Ukraine,
United Kingdom, Uzbekistan, Vatican City and Vietnam, as their boundaries are
defined as of the Effective Date, and any successors thereto.

 

1.17 NDA: shall mean a New Drug Application pursuant to Section 505 of the
Federal Food, Drug and Cosmetic Act (21 U.S.C. Section 355) submitted to the
FDA, or any successor application or procedure required for Regulatory Approval
to commence sale of a Product.

 

1.18 Net Sales: shall mean the respective gross amounts invoiced by MELINTA,
including its Affiliates or Subcontractors, or Sublicensees on account of
respective sales of Products by MELINTA or such Sublicensees, less the total of:

 

  (a) trade, cash and/or quantity discounts actually allowed or accrued which
are not already reflected in the amount invoiced;

 

  (b) excise, sales, value-added and other consumption taxes, tariffs and custom
duties to the extent included in the invoice price and to the extent such taxes
are remitted to the applicable taxing authority;

 

  (c) freight, insurance and other transportation charges to the extent included
in the invoice price and separately identified on the invoice or other
documentation maintained in the ordinary course of business;

 

 

5



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

  (d) amounts repaid, credited or accrued by reason of returns, rejections,
defects or recalls or because of chargebacks, retroactive price reductions,
refunds or billing errors; and

 

  (e) amounts equal to actual write-offs for relevant uncollectible accounts.

 

1.19 Permits: shall mean any and all permits, approvals and licenses from the
appropriate authorities, including but not limited to the U.S. FDA, related to
the Compound and/or Products and held by Abbott, including, but not limited to,
any registration dossiers developed, acquired and/or used by Abbott as of the
Effective Date.

 

1.20 Person or person: shall mean any individual, firm, corporation,
partnership, limited liability company, trust, unincorporated organization or
other entity or a government agency or political subdivision thereto, and shall
include any successor (by merger or otherwise) of such Person.

 

1.21 Phase I Clinical Trial: shall mean a controlled clinical trial designed to
determine metabolism and pharmacologic actions of the Products in humans, the
side effects associated with increasing dosage and early evidence of
effectiveness, as more fully described in 21 C.F.R. §312.21(a).

 

1.22 Phase II Clinical Trial: shall mean a controlled clinical trial designed to
evaluate clinical efficacy and safety of the Products as well as to obtain an
indication of the dosage regimen required, as more fully described in 21 C.F.R.
§312.21(b).

 

1.23 Phase III Clinical Trial: shall mean a controlled or uncontrolled clinical
trial intended to gather the considerable information about effectiveness and
safety of the Products in order to evaluate the overall benefit-risk
relationship of the Products and to provide an adequate basis for physician
labeling, as more fully described in 21 C.F.R. §312.21(c).

 

1.24 Product or Products: shall mean one or more pharmaceutical preparations for
the Indications containing the Compound.

 

1.25 Proprietary Information: shall mean Wakunaga Proprietary Information and/or
Abbott Proprietary Information.

 

1.26 Prosecution: shall mean the preparation, filing, prosecution, issuance and
maintenance (including interference, opposition and similar Third Party
proceedings before the relevant patent office) of any patent applications and
patents.

 

1.27 Regulatory Approval: shall mean the technical, medical, scientific and
other licenses, registrations, authorizations and approvals (including approvals
of NDAs, and foreign equivalents, supplements and amendments, pre- and
post-approvals, pricing and Third Party reimbursement approvals, and labeling
approvals) of any national, supra-national, regional, state or local regulatory
agency, department, bureau, commission, council or other governmental entity in
the Territory, necessary for the development (including the conduct of clinical
trials), manufacture, distribution, marketing, promotion, offer for sale, use,
import, reimbursement, export and sale of the Products in a regulatory
jurisdiction.

 

 

6



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

1.28 Regulatory Authority: shall mean any national (e.g., the FDA),
supra-national, regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity involved in the granting of
Regulatory Approval in any country in the Territory.

 

1.29 Rest of World Territory or ROW Territory: shall mean all countries in the
Territory other than: (a) the U.S.; and (b) the Menarini Territory.

 

1.30 Melinta Proprietary Information: shall mean any information developed by
MELINTA or acquired by MELINTA from a Third Party after the Effective Date, in
either case, in the course of developing or commercializing Compounds and/or
Products pursuant to the licenses granted to MELINTA by WAKUNAGA hereunder and
to the extent relating specifically to the Compound or Products and/or
development and commercialization plans associated with the same.

 

1.31 Royalties: shall mean the royalties including running royalties, initial
payments, milestone payments or other payments similar thereto, to be paid by
MELINTA and received by WAKUNAGA under this Agreement regarding the Wakunaga
Patents, the Abbott Patents and/or the Proprietary Information, based upon
MELINTA’s and/or Sublicensee’s sales of the Products and in consideration for
the grant of the license to MELINTA hereunder.

 

1.32 Subcontractor: shall mean a Person doing the activities contemplated herein
on behalf of a Party, at full cost, account and responsibility of such Party.

 

1.33 Sublicense: shall mean an agreement by which MELINTA sublicenses all or any
part of its rights under the license granted in this Agreement to a Party who is
not a Subcontractor.

 

1.34 Sublicense Agreement: shall mean an agreement by which MELINTA grants a
Sublicense to a Third Party (a “Sublicensee”) under the license to the Wakunaga
Patents, Additional Wakunaga Patents and/or Abbott Patents granted to MELINTA by
WAKUNAGA herein.

 

1.35 Sublicensee: shall mean any Third Party to which MELINTA grants a
Sublicense.

 

1.36 Sublicense Income: shall mean all payments received by MELINTA from a
Sublicensee as consideration for the grant or exercise of rights under a
Sublicense of the rights granted to MELINTA under this Agreement, including
upfront payments, down payments, initial payments, milestone payments and other
payments similar thereto for Sublicenses but excluding the running royalties and
sponsored research payments, amounts paid in reimbursement of research and
development costs (including without limitation, patent expenses and fees)
incurred by MELINTA, and amounts paid by such Sublicensee for equity in MELINTA.

 

7



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

1.37 Termination Agreement: shall mean the written agreement dated as of January
27, 2006 between Abbott and WAKUNAGA terminating the Abbott Agreement.

 

1.38 Territory: shall mean all countries in the world.

 

1.39 Third Party: shall mean any Person other than WAKUNAGA, MELINTA and their
respective Affiliates.

 

1.40 Valid Claim shall mean a claim in any unexpired, issued patent which has
not been irrevocably abandoned or held to be invalid or unenforceable by a
non-appealed or unappealable decision of a court or other authority of competent
jurisdiction, and which is not admitted to be invalid through disclaimer or
dedication to the public.

 

1.41 Wakunaga Patents: shall mean all patents and/or patent applications
(including without limitation, patents or patent applications constituting
divisions, continuations, continuations-in-part, reissues, reexaminations,
substitutions, extensions or renewals of the patents or applications aforesaid
or additions or supplementary protection certificates with respect thereto, and
any and all foreign counterparts of any of the foregoing) acquired or owned by
WAKUNAGA before or during the term of this Agreement relating to the Compound
and/or the Products. The Wakunaga Patents as of the Effective Date are listed
and attached hereto as Appendix 2, which Appendix 2 shall be updated and/or
corrected by WAKUNAGA from time to time, as appropriate, and provided to
MELINTA.

 

1.42 Wakunaga Proprietary Information: shall mean (i) the technologies, trade
secrets including know-how, and (ii) data and documentation relating to the
Compound and/or the Products, which WAKUNAGA acquired, owned and/or possessed
prior to or during the term of this Agreement.

Article 2. Grant of License

 

2.1 Exclusive Right and License

 

     As of the Effective Date, WAKUNAGA hereby grants to MELINTA an exclusive
right and license, with the right to grant Sublicenses (subject to Section 2.5.)
under the Wakunaga Patents and the Wakunaga Proprietary Information to research,
have researched, develop, have developed, make, have made, use, have used,
import, have imported, export, have exported, market, have marketed, offer for
sale, sell and have sold the Compound and/or the Products for the Indications
throughout the Territory.

 

2.2 Non-exclusive Right and License

 

     As of the Effective Date, WAKUNAGA hereby grants to MELINTA a non-exclusive
right and license with the right to grant Sublicenses (subject to Section 2.5.)
to the Additional Wakunaga Patents to the extent they include subject matter
necessary for the development or commercialization of the Compound and/or the
Products contemplated in the license described above in Section 2.1, and only
within the scope of the license relating to the Compound and/or the Products
granted to MELINTA in Section 2.1. This

 

8



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

     non-exclusive license shall include the right to research, have researched,
develop, have developed, make, have made, use, have used, import, have imported,
export, have exported, market, have marketed, offer for sale, sell, and have
sold the Compound and/or the Products for the Indications throughout the
Territory

 

2.3 License to Abbott Patents and Abbott Proprietary Information

 

     As of the Effective Date, WAKUNAGA hereby grants to MELINTA an exclusive
right and license, with the right to grant Sublicenses (subject to Section 2.5.)
under the Abbott Patents and the Abbott Proprietary Information, within the
scope that Abbott, under the Termination Agreement, grants a right and license
to WAKUNAGA, to research, have researched, have developed, make, have made, use,
have used, import, have imported, market, have marketed, offer for sale, sell
and have sold the Compound and/or the Products for the Indications throughout
the Territory. As soon as possible following the Effective Date, WAKUNAGA shall
transmit all appropriate letters to the FDA and other Regulatory Authorities in
the Territory advising of the grant of rights herein, which have been
transferred, on an as is basis, by Abbott to WAKUNAGA.

 

2.4 Use of Sublicensees and Subcontractors

 

     The licenses granted under Sections 2.1, 2.2 and 2.3 shall be deemed to
include the right of MELINTA to use its Subcontractors in exercising such rights
and in carrying out its obligations under this Agreement and to sublicense such
rights, in whole or in part, to one or more Third Parties; provided, that
MELINTA shall not grant a Sublicense to market or sell the Compound and/or the
Products before MELINTA starts the first Phase III Clinical Trial without the
consent of WAKUNAGA, which consent shall not be unreasonably withheld or
delayed. MELINTA acknowledges that the grant of a Sublicense shall not relieve
MELINTA from its obligations under this Agreement.

 

2.5 Sublicense by MELINTA

 

     MELINTA has, within the scope of the licenses granted by WAKUNAGA as set
forth in Sections 2.1., 2.2. and 2.3., an exclusive right to grant to any Third
Party a Sublicense to develop, make, use, sell, export, import and market the
Compound and/or Products, under the Wakunaga Patents, Abbott Patents,
Proprietary Information and other technical and/or proprietary information,
provided that MELINTA shall notify WAKUNAGA and AbbVie of the material aspects
of such proposed Sublicense Agreement prior to or promptly after the execution
of such Sublicense Agreement. In any Sublicense granted pursuant to this
Section 2.5., MELINTA shall further require that the Sublicensee shall notify
WAKUNAGA and AbbVie of the material aspects of any proposed Sublicense Agreement
prior to or promptly after the execution of such Sublicense Agreement.

Article 3. Technology Transfer

 

3.1 WAKUNAGA shall transfer as promptly after the Effective Date as possible to
MELINTA on an “as is” basis (i) complete copies of all of its files relating to
the Wakunaga Patents, (ii) copies of written documentation relating to the
Wakunaga Proprietary Information that is reasonably necessary or useful for
MELINTA to perform its obligations or exercise its rights under this Agreement,
and, to the extent that Abbott transfers same to WAKUNAGA with the right to
disclose to MELINTA, (iii) copies of all files relating to the Abbott Patents,
and (iv) copies of all Abbott Proprietary Information received pursuant to the
Termination Agreement.

 

9



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

3.2 WAKUNAGA shall, to the extent within the scope of the Wakunaga Patents,
Wakunaga Proprietary Information, Abbott Patents and/or Abbott Proprietary
Information, provide MELINTA with technical support during the term of this
Agreement under the conditions set forth in this Section 3.2. WAKUNAGA personnel
shall not be required to provide MELINTA or any Sublicensee of MELINTA in excess
of ten (10) days of support with respect to the subject matter of this Agreement
which may occur at any time following the Effective Date. In the event that,
subject to WAKUNAGA’s prior consent after negotiation between the Parties, which
consent shall not be unreasonably withheld, WAKUNAGA will provide support in
excess of ten (10) days of support, MELINTA hereby agrees to pay or have MELINTA
Sublicensee pay WAKUNAGA at the rate of [***] (or such other reasonable rate as
notified by WAKUNAGA upon thirty (30) days’ prior written notice) for time spent
by WAKUNAGA personnel in connection with any support services requested by
MELINTA or any MELINTA Sublicensee. WAKUNAGA personnel for the foregoing
technical support may include up to forty (40) hours of time of AbbVie personnel
at WAKUNAGA’s sole discretion, or such other amount as agreed by AbbVie, and all
such personnel shall sign reasonable and customary confidentiality agreements as
reasonably agreed by the Parties.

 

3.3 WAKUNAGA shall, and shall use reasonable efforts to cause AbbVie to, take
all commercially reasonable steps necessary to provide declarations, consents
and signatures, as well as perform all other activities reasonably required for
the transfer of Proprietary Information as per Sections 3.1 and 3.2 above. The
Parties recognize that WAKUNAGA cannot assure MELINTA that AbbVie will comply
with all such requests.

Article 4. Coordination of Communications

 

4.1 Contact Persons

 

     Promptly, but in no event later than sixty (60) days, following the
Effective Date, each of MELINTA and WAKUNAGA shall appoint a person who shall
act as a representative (and each Party may replace or temporarily substitute
such representative at its sole discretion) who possesses a general
understanding of the project contemplated herein and who shall act as its
contact person (a “Contact Person”) hereunder. Each Contact Person shall be
charged with serving as a contact point for the other Party and coordinating and
maintaining a collaborative work environment within and among the Parties to the
extent required by this Agreement.

 

4.2 During the Term of this Agreement, MELINTA and WAKUNAGA may hold joint
scientific meetings as described in Section 4.3 for the purpose of exchanging
opinions, explanation of current states of the Parties and discussion on
technical results, progress, and arrangement of matters regarding MELINTA’s
development of Products hereunder.

 

10



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

4.3 Meetings

 

     Both or either of the Contact Persons may call meetings for the purpose set
forth in Section 4.2. as reasonably requested by one of the Parties but no more
frequently than once every six (6) months unless otherwise mutually agreed.
Meetings may be held in person, by telephone or by video conference call, and
the location of each meeting shall be as agreed to by the Parties. Each Party is
entitled, subject to advance notice to the other Party and no reasonable
objection by such Party, to invite a reasonable number of representatives and/or
consultants reasonably acceptable to the other Party to attend meetings where
appropriate, subject to written agreement by such Persons to be bound by the
confidentiality provisions of this Agreement. Each Party shall be responsible
for all travel and related costs and expenses for its representatives to
participate in or attend meetings pursuant to this Section 4.3.

Article 5. Development

 

5.1 MELINTA Responsibilities

 

     MELINTA shall be solely responsible for, and shall use Commercially
Reasonable Efforts in conducting, all research, pre-clinical and clinical
studies, and other development and commercialization activities for the Compound
and/or the Products in the Territory. MELINTA shall have sole discretion in
determining which Products it will submit for Regulatory Approval, in which
countries it will file for Regulatory Approvals of the Products and in which
countries it will commercialize such Products.

 

5.2 Reports

 

     During the Term of this Agreement, every six (6) months following the
Effective Date, MELINTA shall provide WAKUNAGA with a written report describing
in reasonable detail the current development status of the Compound and the
Products, including a summary of all significant new clinical trial results
since that last such report and a timetable of anticipated future development
activities and milestones which has been or will be conducted by MELINTA, its
Affiliates and its Sublicensees.

 

5.3 Regulatory Matters

 

  5.3.1 All Regulatory Approvals with respect to the Products in the Territory
shall be in MELINTA’s, its Affiliate’s or Sublicensee’s name; provided, however,
that MELINTA may have Sublicensees obtain all or any of such Regulatory
Approvals with respect to the Products pursuant to valid Sublicense Agreements,
but MELINTA shall be responsible for any Sublicensee’s activities regarding
application for and obtainment of such Regulatory Approvals. MELINTA shall have
exclusive control over, and authority and responsibility for, the regulatory
strategies relating to the development and commercialization of all Products in
the Territory, including: (a) the preparation of all documents submitted to
Regulatory

 

11



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

       Authorities and the filing of all submissions relating to Regulatory
Approval of Products; and (b) all regulatory actions, communications and
meetings with any Regulatory Authority with respect to any Product. Upon the
request of MELINTA, WAKUNAGA shall provide to MELINTA such information in its
possession relating to the Compound as may be required for the foregoing
regulatory activities. Such information shall be provided by WAKUNAGA on an “as
is” basis to MELINTA and WAKUNAGA is not responsible for the use of such
information by MELINTA, which shall be in MELINTA’s sole discretion.

 

  5.3.2 MELINTA shall be responsible for interfacing, corresponding and meeting
with all Regulatory Authorities in the Territory with respect to all Products.
Except as required by applicable law, WAKUNAGA shall not communicate directly
with the FDA or any other Regulatory Authority or governmental entity in the
Territory relating to any Product without the prior written consent of MELINTA.
In furtherance thereof; WAKUNAGA shall refer all FDA and other Regulatory
Authority and governmental entity communications relating to any Product in the
Territory to MELINTA. WAKUNAGA shall cooperate with MELINTA to provide all
reasonable assistance and take all actions reasonably requested by MELINTA that
are necessary to comply with any law applicable to any Product, including
reporting of adverse drug experience reports (and serious adverse drug
experiences) to Regulatory Authorities in the Territory.

Article 6. Procurement of Compound

If WAKUNAGA and MELINTA agree that WAKUNAGA will supply Compound, MELINTA will
purchase such Compound from WAKUNAGA under terms of a supply agreement that will
be negotiated by the Parties in good faith.

Article 7. Consideration

 

7.1 Milestone Payments. In consideration of the rights, licenses, Wakunaga
Patents, Abbott Patents, Proprietary Information, assistance and service to be
granted and provided by WAKUNAGA to MELINTA hereunder, MELINTA shall pay the
following milestone payments (the “Milestone Payments”) within ten (10) calendar
days following the first occurrence, and only the first occurrence of the
specified event (whether the applicable milestone is achieved by MELINTA or any
of its Sublicensees). For avoidance of doubt, each of the following Milestone
Payments shall only be payable one time:

 

  7.1.1 Intentionally Omitted.

 

  7.1.2 Intentionally Omitted.

 

  7.1.3 Intentionally Omitted.

 

  7.1.4 Intentionally Omitted.

 

12



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

7.1.5 Approval of the first Product: [***] upon MELINTA’s or its Sublicensees’
receipt of the Regulatory Approval for First Commercial Sale of the first
Product as follows:

 

(a) Regulatory Approval in the U.S: [***] payable as follows:

 

Event #

       

Event

       

Milestone Payment

1       [***]       [***] 2       The date [***] upon which Event 1 occurred   
   [***] 3       The date [***] upon which Event 1 occurred       [***]

 

(b) Regulatory Approval in the first country other than U.S. [***]

 

7.1.6 Sales Milestones:

 

(a) First time attainment of sales greater than or equal to [***]: one-time
payment of [***] to be paid when aggregate annual worldwide Net Sales of such
Products, for a calendar year, by MELINTA and/or by its Sublicensees are first
greater than or equal to [***].

 

(b) First time attainment of sales greater than or equal to [***]: one-time
payment of [***] to be paid when aggregate annual worldwide Net Sales of such
Products, for a calendar year, by MELINTA and/or by its Sublicensees are first
greater than or equal to [***].

 

(c) First time attainment of sales greater than or equal to [***]: one-time
payment of [***] to be paid when aggregate annual worldwide Net Sales of such
Products, for a calendar year, by MELINTA and/or by its Sublicensees are first
greater than or equal to [***].

 

 

13



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

7.2 Running Royalties

 

     In consideration of the rights, licenses, Proprietary Information,
assistance and services to be granted and provided by WAKUNAGA to MELINTA
hereunder, MELINTA shall, in addition to the Milestone Payments set forth in
Section 7.1., pay to WAKUNAGA the following:

 

  7.2.1 U.S and Rest of World Territory

 

  A. During the period that the manufacture, use or sale of a Product in a
country is covered by a Valid Claim within any of the Wakunaga Patents or Abbott
Patents in such country: Running royalties (a) at the rate of [***] of the
aggregate annual Net Sales of such Products by MELINTA and/or Sublicensees in
the U.S.; and (b) [***] of the aggregate annual Net Sales of such Products by
MELINTA and/or Sublicensees in the ROW Territory, in each case, calculated on a
calendar year basis.

 

  B. On and after the expiration of the last Valid Claim of the Wakunaga Patents
and the Abbott Patents in the U.S. or a country within the ROW Territory
covering the manufacture, use or sale of a Product in such country, until [***]
following the date of the First Commercial Sale in such country: Running
royalties at the rate of [***] of the relevant percentages set forth in
Section 7.2.1A of Net Sales of the relevant Products sold in such country.

 

  7.2.2 Menarini Territory

 

  A. In the case where MELINTA (and not a Sublicensee) is selling a Product in a
country in the Menarini Territory:

 

  (ii) During the period that the manufacture, use or sale of a Product in a
country in the Menarini Territory is covered by a Valid Claim within any of the
Wakunaga Patents or Abbott Patents in such country: Running royalties at the
rate of [***] of the aggregate annual Net Sales of such Product by MELINTA in
such country, in each case, calculated on a calendar year basis.

 

  (iii) On and after the expiration of the last Valid Claim of the Wakunaga
Patents and the Abbott Patents in a country in the Menarini Territory covering
the manufacture, use or sale of a Product in such country, until [***] following
the date of the First Commercial Sale in such country: Running royalties at the
rate of [***] of the relevant percentage set forth in Section 7.2.2A(i) of Net
Sales of the relevant Products sold in such country.

 

 

14



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

  B. In the case where a Sublicensee is selling a Product in a country in the
Menarini Territory:

 

       Running royalties at the rate of [***] of the aggregate annual Net Sales
of such Product by such Sublicensee in such country, provided, that in the event
that the sum of Drug Sales Revenue and running royalties paid by such
Sublicensee to MELINTA in respect of sales of such Product in such country
(“Menarini Country Income”) is less than [***] of the aggregate annual Net Sales
of such Product in such country, in lieu of running royalties, MELINTA shall pay
WAKUNAGA [***] of the Menarini Country Income received with respect to such
country, in each case, calculated on a calendar year basis. This Section 7.2.2B
shall apply on a country-by-country basis in the Menarini Territory [***],
irrespective of whether there is a Valid Claim of the Wakunaga Patents or Abbott
Patents in such country.

 

7.3 Sublicense Income Sharing

 

     MELINTA shall pay to WAKUNAGA the greater of [***] of the Sublicense Income
it receives during the term of this Agreement relevant to a given Sublicense
Agreement or the cumulative relevant Milestone Payments due under Section 7.1.5
with respect to the subject matter of such Sublicense Agreement. MELINTA shall
make payments to WAKUNAGA of such percentage of the Sublicense Income within
[***] after MELINTA receives the Sublicense Income, and MELINTA shall pay such
relevant Milestone Payments as and when provided under Section 7.1.5 as
applicable, unless in either case such amount is not due because it is already
covered by a credit resulting from the prior payment of a sufficient amount
under this Section 7.3 to satisfy the obligations hereunder. An Example of this
calculation is attached as Appendix 4.

Article 8. Payments and Report

 

8.1 Accounting period

 

     The accounting period for determining running royalty and Menarini Country
Income, if any, payments due hereunder shall be every calendar quarter and each
such accounting period shall be closed at the end of each March, June, September
and December, and within forty (40) days after the end of each accounting
period, MELINTA shall pay WAKUNAGA such amounts together with an English
language report thereon as provided in Section 8.2 below.

 

8.2 Statements and Payment

 

    

MELINTA shall deliver to WAKUNAGA, within forty (40) days after the end of each
calendar quarter, the report setting forth for such calendar quarter the
following information for the Products: (i) the Net Sales and, if applicable,
Menarini Country Income of such Products on a country-by-country basis; (ii) the
basis for any adjustments to the running royalties due to WAKUNAGA on account of
the Net Sales of such

 

15



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

  Products in any country; (iii) the running royalties and portion, if
applicable, of Menarini Country Income due to WAKUNAGA on account of the Net
Sales of such Products; and (iv) the exchange rates used in calculating any of
the foregoing. The total running royalties and portion, if applicable, of
Menarini Country Income due to WAKUNAGA in respect of such calendar quarter,
less the amount payable to AbbVie as provided below, shall be remitted at the
time such report is made. MELINTA shall make all payments due to WAKUNAGA
hereunder by telegraphic transfer in U.S. dollars to the credit of such bank
account as WAKUNAGA shall designate to MELINTA in writing at least ten (10) days
in advance of any payment. WAKUNAGA acknowledges and agrees that [***] of the
running royalties and portion, if applicable, of Menarini Country Income due to
WAKUNAGA hereunder are payable to AbbVie pursuant to the Abbott Agreement and
hereby authorizes that such payments be paid directly by MELINTA to AbbVie
pursuant to a direction letter from AbbVie, by telegraphic transfer in U.S.
dollars to the credit of such bank account as AbbVie shall designate to MELINTA
in such direction letter at least ten (10) days in advance of any such payment.
WAKUNAGA further acknowledges and agrees that, upon MELINTA’s payment of such
amount to AbbVie in accordance with such direction letter from AbbVie, MELINTA
shall have no further obligation to WAKUNAGA for such amount hereunder and shall
be released from any and all liability or other obligation hereunder with
respect thereto.

 

8.3 Taxes and Withholding

 

     Any payments made by MELINTA to WAKUNAGA under this Agreement shall be
reduced by the amount required to be paid or withheld pursuant to any applicable
law, including United States federal, state or local tax law (“Withholding
Taxes”). Any such Withholding Taxes shall be borne solely by WAKUNAGA. MELINTA,
as applicable, shall submit to WAKUNAGA reasonable proof of payment of the
Withholding Taxes, together with an accounting of the calculations of such
taxes, within thirty (30) days after such Withholding Taxes are remitted to the
proper authority. The Parties will cooperate reasonably (i) in completing and
filing documents required under the provisions of any applicable tax laws or
under any other applicable law in connection with the making of any required tax
payment or withholding payment, (ii) in connection with any claim to a refund of
or credit for any such payment and (iii) in connection with working with tax
authorities to avoid or minimize, to the extent legally possible under
applicable tax laws, regulations, treaties and the like, any double taxation.

 

8.4 Currency Exchange

 

     With respect to the Net Sales invoiced or expenses incurred in U.S.
Dollars, the Net Sales or expense amounts and the amounts due to WAKUNAGA
hereunder shall be expressed in U.S. Dollars. With respect to the Net Sales
invoiced or expenses incurred in a currency other than U.S. Dollars, the Net
Sales or expense shall be expressed in the domestic currency of the Person
making the sale or incurring the expense, together with the U.S. Dollar
equivalent, calculated using the official rate of exchange of the currency of
such country as quoted by The Wall Street Journal. New York edition, for the
last day of the calendar quarter for which the payment is made. If the transfer
or the conversion into U.S.

 

16



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

  Dollars in any such instance is not lawful or possible, the payment of such
part of the royalties as is necessary shall be made by the deposit thereof, in
whatever currency is allowable and acceptable by WAKUNAGA, to the credit and
account of WAKUNAGA or its nominees in any commercial bank or trust company of
its choice located in that country. Prompt notice of any such deposit shall be
given by MELINTA to WAKUNAGA.

Article 9. Maintenance of Records

 

9.1 Maintenance

 

     During the term of this Agreement and for a period of five (5) years
thereafter, MELINTA shall maintain, and shall require its respective Affiliates
and Sublicensees to maintain, complete and accurate books and records in
connection with the sale of the Products for a period of five (5) years from the
date of any relevant transaction, as necessary to allow the accurate calculation
of the amounts due to WAKUNAGA hereunder, including any records required to
calculate any adjustments hereunder. WAKUNAGA shall have the right, no more than
once in any calendar year, to engage an independent accounting firm reasonably
acceptable to MELINTA and/or the Sublicensee, which shall have the right to
examine in confidence the relevant MELINTA and/or Sublicensee records as may be
reasonably necessary to determine and/or verify the payments of the Royalties
due to WAKUNAGA hereunder as further provided below.

 

9.2 Audit

 

     Any examination permitted under Section 9.1 shall be conducted by WAKUNAGA
or any designee (including AbbVie) reasonably acceptable to MELINTA, and MELINTA
and Sublicensees shall make their records available, during normal business
hours, after at least fifteen (15) days’ prior written notice to MELINTA or the
Sublicensee, as applicable, and such examination shall take place at the
facility where such records are maintained. Each such examination shall be
limited to pertinent books and records for a period of five (5) years prior to
the date of the audit request. Before permitting any independent accounting firm
or party other than WAKUNAGA to have access to such books and records, MELINTA
may require such independent accounting firm and its personnel involved in such
audit to sign a confidentiality agreement (in form and substance reasonably
acceptable to MELINTA) as to any confidential information which is to be
provided to such accounting firm or to which such accounting firm will have
access while conducting the audit under this Section 9.2. The reviewing
independent accounting firm will prepare and provide to MELINTA a written report
stating whether the reports submitted, if applicable, and amounts paid or
charged, as the case may be, are correct or incorrect. WAKUNAGA agrees to hold
in strict confidence all information disclosed to it pursuant to this
Section 9.2., except to the extent necessary for WAKUNAGA to enforce its rights
under this Agreement or if disclosure is required by law. In the event there was
an underpayment by MELINTA, hereunder, then MELINTA shall promptly (but in no
event later than thirty (30) days after MELINTA’s receipt of the independent
auditor’s report so correctly concluding) make payment to WAKUNAGA of any
shortfall. WAKUNAGA shall bear the full cost of such audit unless such audit

 

17



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

  discloses an underreporting by MELINTA, or an overcharge by WAKUNAGA of more
than three percent (3%) of the aggregate amount due WAKUNAGA or charged to
MELINTA, respectively, in any twelve (12) month period, and which aggregate
incorrect amount is not less than fifty thousand U.S. dollars (US$50,000), in
which case, MELINTA shall bear the full cost of such audit.

 

9.3 Interest on Late Payments

 

     Any failure by a Party to make a payment of any undisputed amount when due
hereunder shall obligate such Party to pay interest to the other Party at a rate
equal to [***] per month (or the maximum allowed by law, if less), calculated on
the basis of a three hundred sixty (360) day year, the interest period
commencing on the due date and ending on the payment date.

Article 10. Representations, Warranties and Covenants

 

10.1 Mutual Representations and Warranties

 

     Each Party hereby represents, warrants and covenants to the other Party as
of the Effective Date that:

 

  10.1.1 such Party is a corporation or entity duly organized, validly existing
and in good standing under the laws of the country (or applicable subdivision
thereof) of incorporation and has full corporate power and authority to enter
into this Agreement and to carry out the provisions hereof;

 

  10.1.2 such Party is duly authorized, by all requisite corporate action, to
execute and deliver this Agreement and the execution, delivery and performance
of this Agreement by such Party does not require any shareholder action or
approval, and the Person executing this Agreement on behalf of such Party is
duly authorized to do so by all requisite corporate action;

 

  10.1.3 no consent, approval, order or authorization of; or registration,
qualification, designation, declaration or filing with, any federal, state or
local governmental authority or any Third Party is required on the part of such
Party in connection with the valid execution, delivery and performance of this
Agreement, except where the failure to obtain any of the foregoing would not
have a material adverse impact on the ability of such Party to fulfill its
obligations hereunder;

 

  10.1.4 this Agreement is a legal and valid obligation binding upon such Party
and enforceable in accordance with its terms except as enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights and (ii) equitable
principles, in each case of general applicability;

 

18



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

  10.1.5 the execution, delivery and performance by such Party of this Agreement
and its compliance with the terms and provisions of this Agreement does not and
will not conflict with or result in a breach of any of the terms or provisions
of (i) any contractual or other obligations of such Party, (ii) the provisions
of its charter, bylaws or other organizational documents, or (iii) any order,
writ, injunction or decree of any court or governmental authority entered
against it or by which it or any of its property is bound, except where such
breach or conflict would not have a material adverse impact on the ability of
such Party to fulfill its obligations hereunder; and

 

  10.1.6 such Party shall comply in all material respects with all laws, rules
and regulations applicable to its performance under this Agreement.

 

10.2 Additional WAKUNAGA representations, Warranties and Covenants

 

     WAKUNAGA additionally represents, warrants and covenants to MELINTA as of
the Effective Date that:

 

  10.2.1 WAKUNAGA has the full right, power and authority to grant, and is not
prohibited by the terms of any agreement to which it is a party from granting,
the licenses granted to MELINTA under Article 2. hereof;

 

  10.2.2 the Termination Agreement is in full force and effect as of the
Effective Date and WAKUNAGA shall not take any action or fail to take any action
which would cause such agreement to be modified in any manner that would
adversely affect MELINTA’s rights hereunder; and MELINTA shall have no liability
to make any payments or perform any acts other than as expressly set forth
herein as a result of any obligations of WAKUNAGA under the Abbott Agreement or
the Termination Agreement;

 

  10.2.3 WAKUNAGA has not granted and will not grant any rights inconsistent
with the rights and licenses granted herein;

 

  10.2.4 to the best of WAKUNAGA’s knowledge, as of the Effective Date, the
Wakunaga Patents, Additional Wakunaga Patents and Abbott Patents are valid and
enforceable;

 

  10.2.5 to the best of WAKUNAGA’s knowledge, as of the Effective Date, WAKUNAGA
holds good title to and is the legal and beneficial owner of the Wakunaga
Patents, the Additional Wakunaga Patents and the Wakunaga Proprietary
Information, free and clear of all liens, security interests, charges and other
encumbrances of any kind, and no Third Party has any right, title or interest in
the Wakunaga Patents or the Wakunaga Proprietary Information;

 

  10.2.6 to the best of WAKUNAGA’s knowledge, as of the Effective Date, there
are no pending claims, judgments or settlements against or owed by WAKUNAGA
pending with respect to the Wakunaga Patents, Additional Wakunaga Patents or the
Wakunaga Proprietary Information, and, WAKUNAGA has not received written notice
of any threatened claims or litigation seeking to invalidate or render
unenforceable any of the Wakunaga Patents. During the Term, WAKUNAGA shall
promptly notify MELINTA in writing upon learning of any such actual or
threatened claim, judgment or settlement;

 

19



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

  10.2.7 to the best of WAKUNAGA’s knowledge, as of the Effective Date, there
are no inquiries, actions or other proceedings pending before or, threatened by
any Regulatory Authority or other government agency with respect to the Wakunaga
Proprietary Information or the Compound or any Product, and WAKUNAGA has not
received written notice threatening any such inquiry, action or other
proceeding; and

 

  10.2.8 as of the Effective Date, WAKUNAGA has no knowledge that the exercise
of the licenses granted herein would infringe the patent rights of any Third
Party, nor does it have knowledge that any Third Party is infringing any of the
Wakunaga Patents or the Abbott Patents.

 

10.2A As of the Amendment Effective Date, WAKUNAGA has received from AbbVie all
consents and approvals necessary to execute this Agreement.

 

10.3 Additional MELINTA representations, Warranties and Covenants

 

     MELINTA additionally represents, warrants and covenants to WAKUNAGA as of
the Effective Date that:

 

  10.3.1 MELINTA has the full right, power and authority to be granted, and is
not prohibited by the terms of any agreement to which it is a party from being
granted the licenses and rights granted by WAKUNAGA hereunder;

 

  10.3.2 MELINTA has not been previously granted and will not grant any rights
inconsistent with the rights and licenses granted by WAKUNAGA to MELINTA herein;

 

  10.3.3 to the best of MELINTA’s knowledge as of the Effective Date, MELINTA
has not made any commitment or undertaken any obligation which is reasonably
expected to interfere with the full and complete performance of its obligations
hereunder, and will not make any such commitment or undertake any such
obligation during the term hereof;

 

  10.3.4 as of the Effective Date, there is not any claim or litigation pending
or, to the best of MELINTA’s knowledge, threatened against MELINTA, or any lien
or encumbrance of any kind that would reasonably be expected to interfere with
MELINTA’s complete enjoyment of the rights in the business contemplated herein
and under this Agreement;

 

  10.3.5 MELINTA will use Commercially Reasonable Efforts to procure and keep
adequate funding so as to fully perform its contractual obligations set forth
herein.

 

20



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

10.4 No-Warranty

 

     In no event shall WAKUNAGA be deemed to represent or warrant to MELINTA
that approvals or registrations for a Product will be obtained in all or any
part of the Territory or that a Product may be commercially or legally marketed
in the future.

 

10.5 Disclaimer of Warranties

 

     EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, CONCERNING THE SUCCESS OR POTENTIAL SUCCESS OF THE DEVELOPMENT,
COMMERCIALIZATION, MARKETING OR SALE OF ANY PRODUCT. EXCEPT AS EXPRESSLY SET
FORTH HEREIN, EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE.

Article 11. Intellectual Property

 

11.1 WAKUNAGA’s Intellectual Property

 

     WAKUNAGA shall solely own the Wakunaga Patents, the Additional Wakunaga
Patents and the Wakunaga Proprietary Information. WAKUNAGA shall use reasonable
efforts to prosecute and maintain the Additional Wakunaga Patents.

 

11.2 MELINTA’s Intellectual Property

 

     MELINTA shall solely own all right, title and interest in the Melinta
Proprietary Information, together with all patent rights and other intellectual
property rights therein and, subject only to any express provisions of this
Agreement granting rights therein to WAKUNAGA, shall have the right to freely
exploit, transfer, license, or encumber its rights thereto.

 

11.3 Abbott’s Intellectual Property

 

     Both WAKUNAGA and MELINTA hereby confirm that AbbVie shall solely own the
Abbott Patents and the Abbott Proprietary Information. WAKUNAGA shall use
Commercially Reasonable Efforts to obtain information from AbbVie regarding the
status of the prosecution and maintenance of the Abbott Patents and shall
provide any such information it receives to MELINTA in a timely manner.

 

11.4 Prosecution of Wakunaga Patents

 

     In the Territory, MELINTA shall have the right to Prosecute, at its own
cost, the Wakunaga Patents, through patent counsel selected by MELINTA and
reasonably acceptable to WAKUNAGA. MELINTA shall have the right to credit
maintenance fees for such Wakunaga Patents against any fees due WAKUNAGA
hereunder. WAKUNAGA and MELINTA shall consult and cooperate with each other
regarding the Prosecution of the Wakunaga Patents. If MELINTA does not elect to
assume such responsibility, WAKUNAGA shall have the right to continue
Prosecution of the Wakunaga Patents at WAKUNAGA’s expense, with input from
MELINTA as provided in Sections 11.5 and 11.6, mutatis mutandis.

 

21



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

11.5 Right to Consult

 

     During the Term of this Agreement, in the case of the Prosecution of the
Wakunaga Patents by MELINTA, MELINTA shall copy WAKUNAGA, or have WAKUNAGA
copied, on all substantive documents relating to Wakunaga Patents received from
or to be filed in any patent office in the Territory, within fifteen (15) days
of receipt from the patent office and at least fifteen (15) days prior to filing
with the patent office, respectively, including copies of each patent
application, official action, response to official action, declaration,
information disclosure statement, request for terminal disclaimer, request for
patent term extension, and request for reexamination. WAKUNAGA may comment on
the Prosecution of the Wakunaga Patents and provide such comments to MELINTA
patent counsel, and MELINTA shall require its patent counsel to consider in good
faith such comments from WAKUNAGA. If WAKUNAGA does not provide its comments
with respect to the Prosecution of a patent application and/or patent within the
Wakunaga Patents within ten (10) days of receipt of the relevant documents and
in no event later than fifteen (15) days prior to the deadline for filing or
otherwise responding to the relevant paper in the relevant patent office,
MELINTA shall be free to act without consideration of WAKUNAGA’s comments but in
good faith.

 

11.6 Abandonment of Prosecution by MELINTA

 

     In the event that the Wakunaga Patents are being Prosecuted by MELINTA,
MELINTA shall notify WAKUNAGA in the event it is unable or unwilling for any
reason to Prosecute all or any of the Wakunaga Patents pursuant to Section 11.5.
Such notification shall be given within a reasonable period (i.e., with
sufficient time for WAKUNAGA to take whatever action may be necessary or
desired) prior to the date on which such patent application(s) or patent(s) will
lapse or go abandoned, and, in such event, WAKUNAGA shall have the right, but
not the obligation, to Prosecute at its own cost the patent rights within such
Wakunaga Patents, through patent counsel selected by WAKUNAGA and reasonably
acceptable to MELINTA, to the extent such Wakunaga Patents are being Prosecuted
in the United States and/or such other countries as the Parties may agree in
writing. In the event WAKUNAGA is Prosecuting any Wakunaga Patents pursuant to
this Section 11.6, the provisions of Section 11.5 shall apply in favor of
MELINTA, mutatis mutandis.

 

11.7 Patent Term Extensions

 

     To the extent that MELINTA is then Prosecuting the relevant Wakunaga
Patents, WAKUNAGA shall have the right to request that MELINTA shall (at
WAKUNAGA’s cost and expense and with WAKUNAGA’s cooperation) file all
applications and take actions necessary to obtain patent extension pursuant to
35 U.S.C. §156 or like foreign statutes for the Wakunaga Patents in the
Territory, which extensions shall be owned by WAKUNAGA. MELINTA shall also have
the right to initiate any such action, at

 

22



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

     WAKUNAGA’s cost and expense and with WAKUNAGA’s cooperation. If MELINTA
declines to pursue such patent extensions, then WAKUNAGA may file all such
applications and take all such actions necessary to obtain such patent
extensions. MELINTA agrees to sign such further documents and take such further
actions as may be requested by WAKUNAGA in this regard.

 

11.8 Suits for Infringement of the Wakunaga Patents

 

     If WAKUNAGA or MELINTA becomes aware of infringement of any patent included
in the Wakunaga Patents by a Third Party in the Territory, such Party shall
promptly notify the other Party in writing to that effect and provide a summary
of the relevant facts and circumstances known to such Party relating to such
infringement (“Infringement Notice”), MELINTA shall have the right, at its sole
discretion, on its own behalf, to institute, prosecute and control any action or
proceeding to restrain infringement of any Wakunaga Patents in the Territory.
WAKUNAGA shall have the right, but not the obligation, to be joined as a party
plaintiff if necessary to prosecute the action or proceeding and shall provide
all reasonable cooperation, including any necessary use of its name, required to
prosecute such litigation. MELINTA shall have sole control of any such suit and
all negotiations for its settlement or compromise; provided, that MELINTA shall
not settle or compromise any such suit or enter into any consent order for the
settlement or compromise thereof without the prior written consent of WAKUNAGA,
which consent shall not be unreasonably withheld or delayed.

 

11.9 Step-in Right for WAKUNAGA

 

     If, prior to the expiration of six (6) months from said Infringement
Notice, MELINTA is not engaged in active negotiations with such Third Party or
has not obtained a discontinuance of an alleged infringement by a Third Party or
brought an infringement action or proceeding or otherwise taken appropriate
action to abate such infringement, or if MELINTA shall notify WAKUNAGA at any
time prior thereto of its intention not to bring suit against an alleged
infringer and such infringement is relevant to the Compound and/or the Product
in the Territory, then, and in those events only, WAKUNAGA shall have the right,
but not be obligated, to institute, prosecute and control any action or
proceeding to restrain such infringement. MELINTA agrees to be joined as a party
plaintiff if necessary to prosecute the action or proceeding and shall provide
all reasonable cooperation, including any necessary use of its name, required to
prosecute such litigation. WAKUNAGA shall have sole control of any such suit and
all negotiations for its settlement or compromise; provided, that WAKUNAGA shall
not settle or compromise any such suit or enter into any consent order for the
settlement or compromise thereof without the prior written consent of MELINTA,
which consent shall not be unreasonably withheld or delayed.

 

23



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

11.10 Costs and Recoveries from Infringement Action

 

     Each Party shall assume and pay all of its own out-of-pocket costs incurred
in connection with any litigation or proceedings described in Sections 11.8. and
11.9., including the fees and expenses of that Party’s counsel. Any recovery
obtained by any Party as a result of any proceeding described in Sections 11.8.
and 11.9., by settlement or otherwise, shall be applied in the following order
of priority: (i) first, to reimburse the instituting Party for all litigation
costs in connection with such proceeding paid by that Party and not otherwise
recovered; (ii) second, to reimburse the other Party for all litigation costs in
connection with such proceeding paid by that Party and not otherwise recovered;
and (iii) third, the remainder of the recovery shall be shared 85% to the
instituting Party and 15% to the other Party.

 

11.11 Infringement of Third Party Rights

 

     With respect to any and all Third Party Claims instituted against MELINTA
or WAKUNAGA or any of their respective Affiliates or Sublicensees for patent
infringement involving the use, sale, license or marketing of the Products in
the Territory by MELINTA, its Affiliates or Sublicensees during the Term,
MELINTA shall defend and control any action or proceeding with respect to such
claim. WAKUNAGA may be represented by its own counsel in any such action and
WAKUNAGA may be joined as a party if necessary to defend the action or
proceeding and shall provide all reasonable cooperation, including any necessary
use of its name, required to defend such litigation. MELINTA shall act as the
party in any such suit and all negotiations for its settlement or compromise;
provided, that MELINTA shall not settle or compromise any such suit or enter
into any consent order for the settlement or compromise thereof without the
prior written consent of WAKUNAGA, which consent shall not be unreasonably
withheld or delayed.

 

11.12 Costs and Expenses from Defending an Infringement Action

 

     All out-of-pocket costs and expenses incurred in connection with any
litigation or proceedings described in Section 11.11., including the fees and
expenses of counsel, shall be borne by the Party taking the action.

 

11.13 No Warranty by WAKUNAGA

 

     EXCEPT AS EXPRESSLY SET FORTH HEREIN, NOTHING CONTAINED IN THIS AGREEMENT
SHALL BE CONSTRUED AS A WARRANTY OR REPRESENTATION BY WAKUNAGA AS TO THE
VALIDITY OR SCOPE OF ANY WAKUNAGA PATENTS OR WAKUNAGA PROPRIETARY INFORMATION.

 

11.14 Abbott Property

 

     With respect to Abbott properties such as Abbott Patents and/or Abbott
Proprietary Information, whenever anything in relation to this Agreement occurs,
both Parties shall discuss any matter with AbbVie in good faith and find a
proper solution so as to reach the satisfaction of AbbVie, MELINTA and WAKUNAGA.

 

24



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

Article 12. Indemnification

 

12.1 Indemnification by WAKUNAGA

WAKUNAGA shall defend, indemnify and hold harmless MELINTA and its Affiliates
and each of their officers, directors, shareholders, employees, successors and
assigns from and against all claims of Third Parties (a “Third Party Claim”),
and all associated losses, to the extent arising out of (i) WAKUNAGA’s
negligence or willful misconduct in performing any of its obligations under this
Agreement, (ii) a breach by WAKUNAGA of any of its representations, warranties,
covenants or agreements under this Agreement, or (iii) any claim by AbbVie or
its Affiliates for any unpaid running royalties or other amounts due to AbbVie
hereunder, to the extent that MELINTA shall have paid such amounts to AbbVie
pursuant to a direction letter from AbbVie in accordance with Section 8.2 above;
provided, that in all cases referred to in this Section 12.1., WAKUNAGA shall
have no liability to MELINTA for any losses of MELINTA to the extent that such
losses are caused by (a) the negligence or willful misconduct of MELINTA or its
Affiliates or (b) any breach by MELINTA of its representations, warranties,
covenants or agreements hereunder, including without limitation as provided in
Section 12.2 below.

 

12.2 Indemnification by MELINTA

MELINTA shall defend, indemnify and hold harmless WAKUNAGA and its Affiliates
and each of their officers, directors, shareholders, employees, successors and
assigns from and against all Third Party Claims, and all associated losses, to
the extent arising out of (i) MELINTA’s and/or its Sublicensee’s negligence or
willful misconduct in performing any of its obligations under this Agreement,
(ii) a breach by MELINTA of any of its representations, warranties, covenants or
agreements under this Agreement, or (iii) the development, commercialization,
manufacture, sale and any other disposition of the Products by MELINTA, its
Affiliates, Subcontractors or its Sublicensees; provided, that in all cases
referred to in this Section 12.2., MELINTA shall have no liability to WAKUNAGA
for any losses of WAKUNAGA to the extent such losses were caused by (a) the
negligence or willful misconduct of WAKUNAGA or its Affiliates or (b) any breach
by WAKUNAGA of its representations, warranties, covenants or agreements
hereunder.

 

12.3 Procedure for Indemnification

Each Party will notify promptly the other if it becomes aware of a Third Party
Claim for which indemnification may be sought hereunder and will give such
information with respect thereto as the other Party shall reasonably request and
as is reasonably available to such Party If any proceeding (including any
governmental investigation) is instituted involving any Party regarding which
indemnity may be sought pursuant to Section 12.1. or 12.2., such Party (the
“Indemnified Party”) shall not make any admission concerning such claim, but
shall promptly notify the other Party (the “Indemnifying Party”) in writing and
the Indemnifying Party and Indemnified Party shall meet to discuss how to
respond to any claims that are the subject matter of such proceeding. The
Indemnifying Party shall not be obligated to indemnify the Indemnified Party to
the extent any admission made by the Indemnified Party or any failure by such
Party to notify the Indemnifying Party of the Third Party Claim materially
prejudices the defense of such claim.

 

 

25



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

12.4 Defense of Claim

If the Indemnifying Party elects to defend a claim from Third Party, it shall
give notice to the Indemnified Party within thirty (30) days after the receipt
of the notice from the Indemnified Party of the potential indemnifiable claim
which involves (and continues to involve) solely monetary damages; provided,
that the Indemnifying Party expressly agrees in such notice that, as between the
Indemnifying Party and the Indemnified Party, the Indemnifying Party shall be
solely obligated to satisfy and discharge the Third Party claim, subject to the
terms, conditions and limitations of this Agreement (the “Litigation
Conditions”). Subject to compliance with the Litigation Conditions, the
Indemnifying Party shall retain counsel reasonably satisfactory to the
Indemnified Party to represent the Indemnified Party and shall pay the fees and
expenses of such counsel related to such proceeding. In any such proceeding, the
Indemnified Party shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of the Indemnified Party
unless: (i) the Indemnifying Party and the Indemnified Party shall have agreed
to the retention of such counsel, or (ii) the named parties to any such
proceeding include both the Indemnifying Party and the Indemnified Party and
representation of both Parties by the same counsel would be inappropriate due to
actual or potential differing interests between them. All such fees and expenses
shall be reimbursed as they are incurred. If the litigation conditions are not
satisfied within thirty (30) days after notice of the Third Party claim was
provided to the Indemnifying Party, then the Indemnified Party shall have the
right to control the defense of such Third Party claim and the Indemnifying
Party shall have the right to participate in such defense at the Indemnifying
Party’s own expense. The Indemnified Party shall not settle any claim for which
it is seeking indemnification without the prior consent of the Indemnifying
Party which consent shall not be unreasonably withheld. The Indemnified Party
shall, if requested by the Indemnifying Party, cooperate in all reasonable
respects in the defense of such claim that is being managed and controlled by
the Indemnifying Party. The Indemnifying Party shall not, without the written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld or delayed), effect any settlement of any pending or threatened
proceeding in respect of which the Indemnified Party is a Party and indemnity
could have been sought hereunder by the Indemnified Party, unless such
settlement includes an unconditional release of the Indemnified Party from all
liability on claims that are the subject matter of such proceeding.

Article 13. Insurance

 

13.1 Insurance to be Effected by MELINTA

Immediately upon commencing a clinical trial for any Product during the Term and
thereafter for (i) a period of five (5) years after the termination or
expiration of this Agreement or (ii) for so long as sales of Product are
continuing, whichever is longer, MELINTA shall obtain and/or maintain,
respectively, at its sole cost and expense, product liability insurance
(including any self-insured arrangements) covering all Third Party claims with
respect to the Product developed, manufactured and sold by MELINTA, its
Affiliates, Sublicensees and/or Subcontractors, in amounts which are reasonable
and customary in the United States pharmaceutical and biotechnology industry for
companies of comparable size and activities at the place of business of MELINTA.
MELINTA shall provide written proof of the existence of such insurance to
WAKUNAGA upon reasonable request.

 

26



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

13.2 Insurance to be Effected by Sublicensees

MELINTA shall cause its Sublicensees, if any, to obtain and maintain product
liability insurance with the same manner and effect as set forth in
Section 13.1., as applicable.

 

13.3 Limitation of Liability

IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER OR ANY OF ITS AFFILIATES
FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE OR EXEMPLARY
DAMAGES (INCLUDING LOST PROFITS, BUSINESS OR GOODWILL) SUFFERED OR INCURRED BY
SUCH OTHER PARTY OR ITS AFFILIATES IN CONNECTION WITH A BREACH OR ALLEGED BREACH
OF THIS AGREEMENT. THE FOREGOING SENTENCE SHALL NOT LIMIT THE OBLIGATIONS OF
EITHER PARTY TO INDEMNIFY THE OTHER PARTY FROM AND AGAINST THIRD PARTY CLAIMS
UNDER ARTICLE 12.

Article 14. Confidentiality, Publication and Public Announcements

 

14.1 Confidentiality

Except to the extent expressly authorized by this Agreement or otherwise
expressly agreed in writing, MELINTA and WAKUNAGA agree that, until the later of
(a) the termination or expiration of this Agreement or (b) five (5) years after
the date of disclosure, each of MELINTA or WAKUNAGA, upon receiving or learning
of any Confidential Information of the Disclosing Party, shall keep such
Confidential Information confidential and otherwise shall not disclose or use
such Confidential Information for any purpose other than as provided for in this
Agreement. The Receiving Party shall advise its employees and consultants who
might have access to the Disclosing Party’s Confidential Information of the
confidential nature thereof and agrees that its employees and consultants shall
be bound by the terms of this Agreement. The Receiving Party shall not disclose
any Confidential Information of the Disclosing Party to any employee who does
not have a reasonable need for such information.

 

14.2 Authorized Disclosure

Notwithstanding the foregoing, each of MELINTA and WAKUNAGA may disclose
Confidential Information of the Disclosing Party to a Third Party to the extent
such disclosure is reasonably necessary to exercise the rights granted to or
retained by it under this Agreement, or to conduct clinical trials as permitted
hereunder with respect to Products or in prosecuting patent applications, or
prosecuting or defending litigation, or to the extent required to comply with
applicable governmental regulations, the requirements of a tax authority,
Regulatory Authority or other governmental entity; provided, that if a Party is
required by law to make any such disclosure of the Disclosing Party’s
Confidential Information, to the extent it may legally do so, it will give

 

 

27



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

reasonable (under the circumstances) advance notice to the Disclosing Party of
such disclosure so as to permit the Disclosing Party to secure, if it so
desires, confidential treatment of such Confidential Information prior to its
disclosure (whether through protective orders or otherwise). If the Disclosing
Party has not filed a patent application with respect to such Confidential
Information, it may require the Receiving Party to delay the proposed disclosure
(to the extent the Disclosing Party may legally do so), for up to ninety
(90) days, to allow for the filing of such an application; provided, that if a
disclosure is required by law or order and such a delay is not possible, the
Parties shall cooperate to restrict or delay disclosure to the extent possible
in order to allow for the filing of such an application or the securing of other
protection for such Confidential Information. Further, WAKUNAGA retains a right
to disclose to AbbVie any part of Confidential Information including contents of
this Agreement, but within and to the extent of necessity to obtain AbbVie’s
consent as set forth in Section 2.5 hereof or as otherwise required by the
Termination Agreement, subject to AbbVie’s agreement to maintain such
information as confidential, and provided that MELINTA shall be given prior
notice of the nature and content of any such disclosure to AbbVie.

 

14.3 Return of Confidential Information

Except as otherwise set forth herein, upon termination (but not expiration) of
this Agreement, the Receiving Party shall promptly return all of the Disclosing
Party’s Confidential Information, including all reproductions and copies thereof
in any medium, except that the Receiving Party may retain one copy for its legal
files.

 

14.4 Unauthorized Use

If a Receiving Party becomes aware or has knowledge of any unauthorized use or
disclosure of the Disclosing Party’s Confidential Information, it shall promptly
notify the Disclosing Party of such unauthorized use or disclosure.

 

14.5 Public Announcements

Except as required by applicable laws, treaties and agreements (including
securities laws), the Parties agree that the material terms of this Agreement
will be considered Confidential Information of both Parties. Notwithstanding the
foregoing, (a) either Party may disclose such terms as are required to be
disclosed in any publicly-filed financial statements or other public statements,
pursuant to applicable laws, regulations and stock exchange rules (e.g., the
rules of the U.S. Securities and Exchange Commission, NASDAQ, NYSE or any other
stock exchange on which securities issued by either party may be listed);
provided, such Party shall provide the other Party with a copy of the proposed
text of such statements or disclosure (including any exhibits containing this
Agreement) sufficiently in advance of the scheduled release or publication
thereof to afford such other Party a reasonable opportunity to review and
comment upon the proposed text (including redacted versions of this Agreement),
(b) either Party shall have the further right to disclose the material financial
terms of this Agreement under a confidentiality obligation no less protective
than as set forth in this Agreement, to any potential acquirer, merger partner
or potential providers of financing and their advisors,

 

 

28



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

(c) either Party shall have the further right to disclose the material terms of
this Agreement to institutional investors, investment bankers, industry analysts
and other providers of financing, provided that such Party shall use all
reasonable efforts to protect the confidentiality of such terms, and (d) MELINTA
shall have the right to disclose information regarding the development or
commercialization status of Products in the Territory to the extent such
disclosure is deemed reasonably necessary or desirable by MELINTA or required by
applicable laws or stock exchange rules. Neither Party shall make any other
statement to the public regarding the execution and/or any other aspect of the
subject matter of this Agreement, except: (i) where a Party reasonably believes
disclosure is required under applicable laws or ethical commercial practice,
(ii) either Party may use the text of a statement previously approved by the
other Party and (iii) except as provided above, neither Party may make
statements pertaining to this Agreement and the subject matter hereof including
without limitation information on development or commercialization status of
Products without the prior review and consent of the CEO or president of the
other Party or an individual designated by such person.

The Parties shall discuss and agree (such agreement not to be unreasonably
withheld, conditioned or delayed) upon the content and timing of a press release
announcing the execution of this Agreement, and neither Party shall issue a
press release until such time as the Parties have agreed to such content and
timing.

Article 15. Term and Termination

 

15.1 Term

This Agreement shall become effective on the Effective Date and, unless earlier
terminated by mutual agreement of the Parties in writing or pursuant to the
relative provisions of this Article, this Agreement shall continue in full force
and effect on a country-by-country and product-by-product basis from the
Effective Date until the expiration or termination of any obligation of MELINTA
to pay any royalties to WAKUNAGA pursuant to Section 7.2 hereof (the “Term”).
After any such date in any country, MELINTA shall have a perpetual, fully
paid-up license to the relevant rights granted hereunder in such country.

 

15.2 Acquisition of MELINTA

In the event (a) of a transfer or sale of all or substantially all of MELINTA’s
business (whether by asset sale, merger, consolidation, or similar transaction)
and (b) the successor or potential successor requires MELINTA to terminate a
substantial part of development or commercialization activities hereunder, then
WAKUNAGA may terminate this Agreement in its entirety upon ten (10) business
days’ advance written notice to MELINTA if MELINTA, its successor or potential
successor does not cure such failure within sixty (60) days following such
notice.

 

 

29



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

15.3 Material Breach

Upon a material breach of this Agreement by MELINTA on the one hand, or WAKUNAGA
on the other hand (in such capacity, the “Breaching Party”), the other Party (in
such capacity, the “Non-Breaching Party”) may provide written notice (a “Breach
Notice”) to the Breaching Party specifying the material breach. If (a) such
breach is capable of cure and the Breaching Party fails to cure such material
breach during the ninety (90) day period (or, if applicable, such longer period,
but not to exceed one hundred and eighty (180) days, as would be reasonably
necessary for a diligent party to cure such material breach, provided the
Breaching Party has commenced and continues its diligent efforts to cure during
the initial ninety (90) day period following the date on which the Breach Notice
is provided), or (b) if such breach is not capable of cure, then upon expiration
of a period of ninety (90) days after the Breach Notice, in such event the
Non-Breaching Party may terminate this Agreement on a Product-by-Product and
country-by-country basis with respect to the Product and country to which the
breach relates. For the purposes of this Section 15.3., material breach shall
mean a breach which materially adversely affects the rights under this Agreement
of the other Party with respect to the applicable Products and in the applicable
country taken in their entirety

 

15.4 Bankruptcy

Either Party may, subject to the provisions set forth herein, terminate this
Agreement without further action by such Party if, at any time, the other Party
shall: (a) file in any court pursuant to any statute a petition for bankruptcy
or insolvency, or for reorganization in bankruptcy, or for an arrangement or for
the appointment of a receiver, trustee or administrator of the other Party or of
its assets; (b) be served with an involuntary petition against it, filed in any
insolvency proceeding, and such petition shall not be dismissed within sixty
(60) days after the filing thereof; (c) propose or be a party to any
dissolution; or (d) make an assignment for the benefit of its creditors.

 

15.5 Termination with cause by MELINTA

MELINTA shall have the right to terminate this Agreement on a country-by-country
basis and/or Product-by-Product basis or in its entirety at any time upon six
(6) months prior written notice to WAKUNAGA with reasonable cause based upon
scientific, medical, regulatory or commercial feasibility reasons such as
inadequate medical efficacy, safety concerns, restrictions in approved labeling
or insufficient price reimbursement, as specifically described by MELINTA in
such notice. Notwithstanding any provision of this Agreement to the contrary, in
the event that an irrevocable notice of termination of this Agreement, in its
entirety, is given by MELINTA to WAKUNAGA pursuant to this Section 15.5, within
either the six (6) week period referenced in Section 7.1.2 or the eight
(8) month period referenced in Section 7.1.3, MELINTA may tentatively suspend
the relevant milestone payment regardless of the effective date of such
termination, provided that MELINTA shall not suspend the milestone payment
unless WAKUNAGA agrees in writing to the justification of termination by MELINTA
at which time, such payments shall no longer be due by MELINTA to WAKUNAGA.

 

 

30



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

15.6 Continuing Rights of Sublicensees

Upon any termination of this Agreement, each Sublicense previously granted by
MELINTA or any of its Affiliates to any Sublicensee shall, at WAKUNAGA’s option,
remain in effect and shall become a direct license or sublicense, as the case
may be, of such rights by WAKUNAGA to such Sublicensee, subject to the
Sublicensee agreeing in writing to assume MELINTA’s terms, conditions and
obligations to WAKUNAGA under this Agreement as they pertain to the sublicensed
rights, including the payment of the Sublicense Income and/or the Royalties, if
any, to WAKUNAGA in respect of Net Sales for sales of Products by such
Sublicensee anywhere in the Territory. For avoidance of doubt, in the event this
Agreement is terminated and any such Sublicense is assumed by WAKUNAGA, MELINTA
shall be deemed to waive the right to receive Sublicense Income from such
Sublicensee solely to the extent directly related to the Wakunaga Patents,
Additional Wakunaga Patents, Wakunaga Proprietary Information, Abbott Patents
and/or Proprietary Information and to transfer or revert such right to WAKUNAGA,
and WAKUNAGA shall be entitled to succeed to such right.

 

15.7 Effect of Expiration or Termination

Upon the expiration of this Agreement or the termination of this Agreement (or
relevant portion thereof, if termination is only as to a certain Product and/or
country) as provided above:

 

  15.7.1 Expiration

 

       Where the Agreement expires in accordance with Section 15.1., then, in
addition to any obligations expressly set forth elsewhere in this Agreement, the
licenses granted to MELINTA by WAKUNAGA hereunder shall become fully paid-up,
royalty-free, perpetual and irrevocable.

 

  15.7.2 Breach by, Acquisition of or Insolvency of MELINTA or Termination by
MELINTA

 

       Where termination is by WAKUNAGA pursuant to Section 15.2., 15.3. or
15.4., or by MELINTA pursuant to Section 15.5., then, in addition to any
obligations expressly set forth elsewhere in this Agreement:

 

  (a) the licenses granted to MELINTA by WAKUNAGA hereunder shall terminate;

 

  (b) MELINTA and its Sublicensees may, for a period of six (6) months following
termination, continue to sell existing inventory of Products provided that
royalties on such Products are paid to WAKUNAGA as provided herein;

 

  (c) MELINTA shall pay any Milestone Payments due for events which are achieved
prior to the effective date of termination;

 

  (d) MELINTA shall transfer to WAKUNAGA without any payment all governmental
approvals and licenses for the Compound and the Products, including any
Regulatory Approvals, and the registration dossiers developed, acquired and/or
used by MELINTA in the Territory during the Term of this Agreement, and

 

 

31



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

       MELINTA shall take all necessary procedures, including preparation of
official documents, for such transfer at governmental authorities in the
Territory by itself or its Sublicensees together with WAKUNAGA or WAKUNAGA’s
designee. Such transfer shall be accompanied by documentation, data and
information related to the Compound and the Products that can be transferred by
MELINTA; and

 

  (e) MELINTA shall grant WAKUNAGA a perpetual, non-royalty bearing, exclusive
license, with the right to grant sublicenses, to all Melinta Proprietary
Information reasonably necessary for WAKUNAGA, alone or in conjunction with a
Third Party to develop and commercialize the Compound and the Products.

 

  15.7.3 Breach by or Insolvency of WAKUNAGA

 

       Where termination is by MELINTA pursuant to Section 15.3. or 15.4., then,
in addition to any obligations expressly set forth elsewhere in this Agreement,
the licenses granted by WAKUNAGA to MELINTA shall become fully-paid,
royalty-free, perpetual and irrevocable; and MELINTA shall be entitled to retain
copies of all Wakunaga

Proprietary Information and Abbott Proprietary Information as is necessary for
MELINTA to exercise its rights

hereunder.

 

  15.7.4 Accrued Rights

 

       Expiration or termination of this Agreement pursuant to Article 15 shall
not (i) relieve a Party of any obligation accruing to such Party prior to such
termination, including without limitation any obligation to make payment, or
(ii) result in the waiver of any right or remedy by a Party accruing to such
Party prior to such termination.

 

  15.7.5 Confidential Information

 

       Upon any termination or expiration of this Agreement each Party shall
promptly return and/or destroy all Confidential Information of the other Party
in its possession; provided that each Party shall be entitled to retain any such
Confidential Information reasonably necessary to practice any surviving rights
hereunder, and that one copy of any such Confidential Information may be
retained in the recipient’s legal files for purposes of determining such Party’s
obligations hereunder.

Article 16. Miscellaneous

 

16.1 Assignment

 

     This Agreement may not be assigned or otherwise transferred (in whole or in
part, whether voluntarily, by operation of law or otherwise) by either Party
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld); provided, however, that either Party may assign this
Agreement to any Affiliate or to any successor of all or substantially all of
its business to which this Agreement relates without such prior written consent,
provided further that such successor has existing expertise in the development
and/or commercialization of pharmaceutical products. This Agreement shall be
binding upon the permitted successors and assigns of the Parties.

 

 

32



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

16.2 Further Actions

 

     Each Party agrees to execute, acknowledge and deliver such further
instruments, and to do all such other acts, as may be necessary or appropriate
in order to carry out the purposes and intent of this Agreement.

 

16.3 Force Majeure

 

     Neither Party shall be liable to the other Party for loss or damages, or
shall have any right to terminate this Agreement for any default or delay
attributable to any Force Majeure; provided, that the Party affected gives
prompt notice of any such cause to the other Party. The Party giving such notice
shall thereupon be excused from such of its obligations hereunder for so long as
it is thereby disabled from performing such obligations; provided, that such
affected Party promptly commences and continues to use its Commercially
Reasonable Efforts to cure such disablement as soon as practicable.

 

16.4 Notices

 

     Notices to WAKUNAGA shall be addressed to:

 

     Wakunaga Pharmaceutical Co., Ltd.

     Address: 1624 Shimokotachi, Akitakata, Hiroshima 739-1195, Japan

     Attention: Senior Vice President, Head of Research and Development Division

     Facsimile No.: +81-826-45-2334

     Email: wakunaga_h@wakunaga.co.jp

 

     Notices to MELINTA shall be addressed to:

 

     Melinta Therapeutics, Inc.

     Address: 300 George Street, Suite 301, New Haven, Conn., 06511 U.S.A.

     Attention: CEO

     Facsimile No.: 203 624-5627

 

     Notices to AbbVie pursuant to Section 2.5 shall be addressed to:

 

     AbbVie Inc.

     Address: 1 North Waukegan Road, North Chicago, IL 60064, U.S.A.

     Attention: Vice President, Legal

 

     Either Party may change the address to which notices shall be sent by
giving notice to the other Party in the manner herein provided. WAKUNAGA shall
be responsible for notifying MELINTA of any changes to the AbbVie notice
address, and shall hold MELINTA harmless from any failure to do so. Any notice
required or provided for by the

 

 

33



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

     terms of this Agreement shall be in writing and shall be (a) sent by
registered or certified mail, return receipt requested, postage prepaid,
(b) sent via a reputable overnight courier service providing evidence, of
receipt, or (c) sent by facsimile or email transmission if receipt is confirmed
in writing by the recipient, in each case properly addressed in accordance with
the paragraphs above. The effective date of any notice shall be the actual date
of receipt by the Party receiving the same.

 

16.5 Amendment

 

     No amendment, modification or supplement of any provision of this Agreement
shall be valid or effective unless made in writing and signed by a duly
authorized officer of each Party.

 

16.6 Waiver

 

     No provision of this Agreement shall be waived by any act, omission or
knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.

 

16.7 Counterparts

 

     This Agreement may be executed in counterparts and such counterparts taken
together shall constitute one and the same agreement.

 

16.8 Descriptive Headings; Certain Conventions

 

     The descriptive headings of this Agreement are for convenience only, and
shall be of no force or effect in construing or interpreting any of the
provisions of this Agreement. Unless otherwise expressly provided herein or the
context of this Agreement otherwise requires, (a) words of any gender include
each other gender, (b) words such as “herein”, “hereof, and “hereunder” refer to
this Agreement as a whole and not merely to the particular provision in which
such words appear, (c) words using the singular shall include the plural, and
vice versa, (d) the words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “but not limited to”, “without limitation”, “inter
alia” or words of similar import, (e) the word “or” shall be deemed to include
the word “and” (e.g., “and/or”), (f) the words “Party” and “Parties” shall mean
either singularly or collectively WAKUNAGA and/or MELINTA, the use of these
words being a convenience of drafting and their intent and meaning being
apparent from their context; and (g) references to “Article,” “Section,” or
other subdivision, or to an Appendix, without reference to a document are to the
specified provision, Appendix of this Agreement.

 

16.9 Choice of Law and Jurisdiction

 

  16.9.1 This Agreement shall be interpreted, construed and governed by the laws
of the country or the state where arbitration is to be held pursuant to
Section 16.9.2.

 

 

34



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

  16.9.2 All disputes or discords which may arise from or in connection with
this Agreement which cannot be settled amicably shall be finally settled by
arbitration by three arbitrators. One arbitrator shall be appointed by MELINTA,
one by WAKUNAGA and together such two arbitrators shall appoint a third
arbitrator. If the defendant in such dispute or discord is WAKUNAGA, the
arbitration shall take place in Tokyo, Japan in accordance with the Commercial
Arbitration Rules of The Japan Commercial Arbitration Association. If the
defendant is MELINTA, in Hartford, Conn., U.S.A. in accordance with the
Commercial Arbitration Rules of American Arbitration Association. The decision
of such arbitration shall be conclusive and binding on both Parties. The
language to be used in the arbitral proceedings shall be English and Japanese.
The costs of such arbitration shall be borne equally by the Parties.

 

  16.9.3 Notwithstanding the foregoing, both Parties shall be entitled to
petition a competent court of Japan or of U.S.A for interim or interlocutory
relief; such as temporary restraining orders and preliminary injunctions to
protect its right hereunder, then the other Party shall be entitled to file an
action, in a competent court of Japan or of the U.S.A., for equitable relief;
including without limitation, for specific enforcement of this Agreement, to
protect its rights hereunder.

 

16.10 Severability

 

     If any provision hereof should be held invalid, illegal or unenforceable in
any respect in any jurisdiction, the Parties hereto shall substitute, by mutual
consent, valid provisions for such invalid, illegal or unenforceable provisions
which valid provisions in their economic effect are sufficiently similar to the
invalid, illegal or unenforceable provisions that it can be reasonably assumed
that the Parties would have entered into this Agreement with such valid
provisions. In case such valid provisions cannot be agreed upon, the invalid,
illegal or unenforceable provisions of this Agreement shall not affect the
validity of this Agreement as a whole, unless the invalid, illegal or
unenforceable provisions are of such essential importance to this Agreement that
it is to be reasonably assumed that the Parties would not have entered into this
Agreement without the invalid, illegal or unenforceable provisions.

 

16.11 Entire Agreement of the Parties

 

     This Agreement, together with the Appendices hereto, constitutes and
contains the complete, final and exclusive understanding and agreement of the
Parties and cancels and supersedes any and all prior negotiations,
correspondence, understandings and agreements whether oral or written, between
the Parties respecting the subject matter hereof.

 

16.12 Construction

 

     The Parties have participated jointly in the negotiation and drafting of
this Agreement in the English language in consultation with advisors proficient
in English. In the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement.

 

 

35



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

16.13 Independent Contractors

 

     The relationship between the Parties created by this Agreement is one of
independent contractors and neither Party shall have the power or authority to
bind or obligate the other except as expressly set forth in this Agreement.

 

16.14 Accrued Rights; Surviving Obligations

 

     Unless explicitly provided otherwise in this Agreement, termination,
relinquishment or expiration of this Agreement for any reason shall be without
prejudice to any rights, which shall have accrued to the benefit to any Party
prior to such termination, relinquishment or expiration, including damages
arising from any breach hereunder. Such termination, relinquishment or
expiration shall not relieve any Party from obligations which are expressly
indicated to survive termination or expiration of the Agreement, including those
obligations set forth in Articles 1., 8., 9., 12., 13., 14. and 16., and
Sections 15.6. and 15.7.

 

16.15 Rights in Bankruptcy

 

     All rights and licenses granted under or pursuant to this Agreement are,
and will otherwise be deemed to be, for purposes of Section 365(n) of the United
States Bankruptcy Code, licenses of rights to “intellectual property” as defined
under Section 101 of the United States Bankruptcy Code. The Parties agree that
the Parties, as licensees of such rights under this Agreement, will retain and
may fully exercise all of their rights and elections under the United States
Bankruptcy Code. The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against a Party under the United
States Bankruptcy Code, the Party hereto that is not a Party to such proceeding
will be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, which, if not already in the non-subject Party’s
possession, will be promptly delivered to it (a) upon any such commencement of a
bankruptcy proceeding upon the non-subject Party’s written request therefor,
unless the Party subject to such proceeding elects to continue to perform all of
its obligations under this Agreement or (b) if not delivered under clause
(a) above, following the rejection of this Agreement by or on behalf of the
Party subject to such proceeding upon written request therefor by the
non-subject Party.

 

16.16 Compliance with Export Regulations

 

     None of the Parties shall export any technology licensed to it by the other
Party under this Agreement, except in compliance with Japanese or United States,
as applicable, export laws and regulations.

 

 

36



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

 

16.17 Expenses

 

     Unless otherwise provided herein, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party which shall have incurred the same and the other Party shall
have no liability relating thereto.

 

37



--------------------------------------------------------------------------------

[***] INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT
WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO THE RULES APPLICABLE TO SUCH
CONFIDENTIAL TREATMENT REQUEST.

 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement in English and
in duplicate to be executed by its duly authorized officers or representatives
as of the date first above written.

 

WAKUNAGA: Wakunaga Pharmaceutical Co.,   Ltd. Signature: /s/
Kanji Wakunaga                 Name: Kanji Wakunaga   Title: President  
MELINTA: MELINTA Pharmaceuticals,   Inc. Signature: /s/
Eugene Sun, MD                 Name: Eugene Sun, MD   Title: Chief Executive
Officer  

 

38